Citation Nr: 0331598	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 047	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman



REMAND

The veteran served on active duty from October 1952 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana

The RO forwarded the case to the Board in June 2002.  In 
March 2003 the RO forwarded additional medical records to the 
Board.  These additional medical records included the report 
of an examination for disability evaluation purposes that was 
completed in January 2003.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The Board 
notes that the veteran has not yet been informed of the 
provisions of the VCAA.

The Board also notes that after the RO's last March 2002 
supplemental statement of the case (SSOC), the following new 
evidence was submitted: (1) a January 2003 VA examination 
report and (2) additional VA treatment records, dated from 
June 2000 to March 2002.  The veteran has not waived RO 
consideration of this additional evidence.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  These 
provisions allowed the Board to develop evidence and take 
action to correct a missing or defective VCAA duty to notify 
letter as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  The Board also no longer has authority to 
decide claims based on new evidence that it develops or 
obtains without obtaining a waiver, such as the evidence 
mentioned above.  The result is that the RO must review 
evidence developed by the Board or submitted by the veteran 
without a waiver, and adjudicate the claim considering that 
evidence, as well as evidence previously of record.

An April 1989 statement from D. M. Donde, M.D., indicates 
that he treated the veteran on a monthly basis.  It is 
unclear if there are any recent records from Dr. Donde.  If 
so, treatment records from Dr. Blanche since July 1999 should 
be obtained and associated with the claims folder.

The VA medical examiner in January 2003 stated in his report 
that the claims file was not available for his review.  As 
noted above, the claims folder was at the Board in 
Washington, D.C.  The veteran's representative, in a 
statement date in October 2003, asserted that the January 
2003 examination is inadequate for rating purposes since it 
was conducted without access to the veteran's claims file.  A 
medical examiner must consider the records of prior medical 
examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481 483 
(1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Particularly, the RO 
must ensure that the veteran has been 
notified as to what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  

2.  The RO should request the veteran to 
identify all health care providers who 
have treated him for varicose veins of 
the right leg, records from whom have 
not yet been associated with the claims 
folder.  He should be requested 
specifically to provide information 
regarding any treatment by Dr. Donde 
since July 1999.  The RO should obtain 
treatment records from all sources 
identified by the veteran.

3.  The RO should obtain copies of 
treatment records for the veteran from 
the Altoona VAMC since March 2002.

4.  The RO should arrange for the 
physician who examined the veteran in 
January 2003 to review the claims 
folder.  The physician should be 
requested to provide a statement 
explaining whether the information in 
the claim folder warrants any change to 
the original report or indicates a need 
to reexamine the veteran.  If another 
examination is indicated, the veteran 
should be scheduled for such 
examination.

5.  The RO should then re-adjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


